       Case 3:20-cr-01490-JLS Document 27 Filed 01/04/21 PageID.53 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                  Case No. 20-CR-1490 JLS
 8                       Plaintiff,              ORDER AND JUDGMENT
                                                 DISMISSING INFORMATION
 9          v.                                   WITHOUT PREJUDICE
10    MARYCHUY FLORES,                           The Honorable Janis L. Sammartino
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, it is hereby ordered that the information in the above-
15   entitled action be dismissed without prejudice.
16         SO ORDERED.
17
     Dated: January 4, 2021
18
19
20
21
22
23
24
25
26
27
28
